DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed on May 11, 2021 have been entered. Accordingly, claims 11 and 13-20 are currently pending in this application, wherein claims 18-20 are withdrawn from consideration due to a restriction requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 7036328 B2) in view of Setoguchi (US 20110061413 A1).
As per claim 11, Shin discloses an air-conditioning system (see at least figure 1) that performs a refrigeration cycle in a refrigerant circuit (as evidenced by at least the compressor 11, switching valve 13, heat exchangers 12 and 22, and valves 21), the air-conditioning system comprising: an outdoor unit (10); a plurality of indoor units (20 and 20’); and a first connection pipe (30, 40 and related components) disposed between the outdoor unit (10) and the indoor units (20) and that forms at least a refrigerant passage through which refrigerant in a gas-liquid two-phase state flows (evident from at least figure 1 and column 2, lines 13-20), wherein the first connection pipe (30, 40 and related components) comprises: a branch portion (portion that includes 40’, 40’’, 43’ and/or 43’’) that: comprises an indoor-side pipe group (group of 40s that respectively connect to 20 and 20’) comprising indoor-side pipes (40) that each communicate with any one of the indoor units (as shown in at least figure 1), and diverges refrigerant flowing from the outdoor unit (from 30, as evidenced by at least figures 1-3); and a trap portion (portion that includes 41 as shown in figures 2 and 3) disposed in at least any one of the indoor-side pipes (40) and is filled1 with refrigerant in a gas state (e.g. during a heating operation).
However, Shin may not explicitly disclose wherein the outdoor unit comprises a pressure reducing valve that decompresses refrigerant such that refrigerant flowing to the indoor units passes through the first connection pipe in the gas-liquid two-phase state.
On the other hand, Setoguchi, directed to a reversible air conditioner, discloses wherein the outdoor unit (2) comprises a pressure reducing valve (“V2”) that decompresses refrigerant such that refrigerant flowing to the indoor units (3a-3c) passes through the first connection pipe (pipe where V2 is located on) in the gas-liquid two-phase state (see at least figure 1, paragraph 52, and lines 25-30 of paragraph 75). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art 2 
As per (1), it should be noted that Setoguchi teaches a two-stage expansion arrangement that allows refrigerant flowing from the outdoor unit (2) to expand to an intermediate pressure before flowing into the indoor unit(s) (3a-3c) and being expanded to a low pressure (see last two sentences of paragraph 52). One of ordinary skill in the art would recognize that having two-stage expansion within a vapor compression cycle can be useful for ensuring the pressure, temperature and enthalpy of the refrigerant reaches a desired level before flowing through the evaporator, thereby achieving a desired thermodynamic effect. As per (2), one of ordinary skill in the art would recognize that since the prior art of Setoguchi has successfully implemented its own teachings with regards to the pressure reducing valve in the outdoor unit, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Shin. Said reasonable expectation of success is apparent from the fact that both Shin and Setoguchi are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. reversible vapor-compression cycles). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Shin and to have modified them with the teachings of Setoguchi, by having the outdoor unit comprise a pressure reducing valve that decompresses refrigerant such that refrigerant flowing to the indoor units passes through the first connection pipe in the gas-liquid two-phase state, in order to achieve a desired thermodynamic effect via multi-stage expansion, as similarly suggested by Setoguchi, without yielding unpredictable results.
As per claim 15, Shin as modified discloses wherein the first connection pipe (30, 40 and related components of Shin) comprises a plurality of the branch portions3 (40’, 40’’, 43’, and 43’’; as shown in at least figures 1-3, see also column 5, lines 7-19 of Shin), and the trap portion (portion that includes 41 of Shin) is disposed in the indoor-side pipe (40 of Shin) included in the branch portion closest (i.e. as part of the rightmost 20 of Shin) to the outdoor unit (10 of Shin).  
As per claim 16, Shin as modified discloses wherein the trap portion (portion that includes 41 of Shin) comprises an upward extended portion (41 of Shin, per se) that extends upward (as shown in figures 2 and 3 of Shin), and the upward extended portion (41 of Shin) is disposed in an associated one of the indoor-side pipes (as evidenced by at least figures 2 and 3 of Shin).  
portion that includes 40’, 40’’, 43’ and/or 43’’ of Shin) comprises a branch pipe unit (unit of pipes that connect 10 and 20 of Shin with each other) preassembled and connected to another pipe (e.g. any one of the pipes inside 10 that connect the compressor 11, the valve 13 and the outdoor heat exchanger 12 of Shin) on an installation site (a site where 10 is located; see at least figure 1 of Shin), the branch pipe unit comprises: an outdoor-side pipe (30 of Shin, per se) that communicates with the indoor-side pipe group (group of 40s of Shin) and is disposed toward the outdoor unit (10 of Shin) with respect to the indoor-side pipe group (group of 40s of Shin) in the refrigerant circuit (see at least figure 1); and a second connection pipe (42 of Shin) that: connects the outdoor-side pipe (30 of Shin) with the indoor-side pipe group (group of 40s of Shin), and diverges refrigerant that flows from the outdoor-side pipe (30 of Shin) to the indoor-side pipe group (group of 40s of Shin), and an extending direction of each of the outdoor-side pipe (30 of Shin) and the second connection pipe (42 of Shin) is a horizontal direction (as shown in at least figure 2 of Shin).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 7036328 B2) as modified by Setoguchi (US 20110061413 A1), as applied to claim 11 above, and further in view of Nakatsu (US 20160003488 A1).
As per claim 13, Shin discloses wherein the trap portion (portion that includes 41 of Shin) is disposed in one of the indoor-side pipes (40 of Shin).
However, Shin as currently modified may not explicitly disclose the trap portion having an installation level lower than an installation level of another of the indoor-side pipes.
50 or 53) that includes, inter alia, a trap portion (e.g., 55b; see at least figures 2-4), wherein at least one trap portion (55b of 1B or 1C) has an installation level lower than an installation level of another of an indoor-side pipe (of 1A; see at least figure 1).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that both Shin and Nakatsu disclose a plurality of indoor units (20 in Shin, 30 in Nakatsu) that are used for providing HVAC functions within an enclosure (see figure 1 of both Shin and Nakatsu). Shin discloses side-by-side, parallel configurations for the piping units, and Nakatsu discloses a vertical, parallel configuration thereof. As per (2), one of ordinary skill in the art would recognize that the plurality of piping units may only be arranged in the following finite manners: (A) the units are installed at the same level (as in Shin); or (B) one unit is installed at a different level (i.e. higher or lower) than another unit (as in Nakatsu). As per (3), the prior art of Shin and the prior art of Nakatsu provide evidence that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Shin and to have modified them with the teachings of Nakatsu, by having the trap portion having an installation level lower than an installation level of another of the indoor-side pipes, as a matter of trying a finite number of predictable solutions, further in order to provide HVAC functions to a multi-story building, as similarly suggested by Nakatsu, without yielding unpredictable results.
As per claim 14, Shin as currently modified discloses wherein the plurality of indoor units (20 and 20’ of Shin) comprises: a first indoor unit (e.g. rightmost 20); and a second indoor unit (middle 20, or leftmost 20’), wherein an installation level of the second indoor unit is the same as an installation level of the first indoor unit (as evidenced by at least figure 1), the indoor-side pipe group (groups of 40) comprises: a first indoor-side pipe (rightmost 40) that communicates with the first indoor unit (rightmost 20); and a second indoor-side pipe (middle 40, or leftmost 43) that communicates with the second indoor unit (middle 20, or leftmost 20’), and the trap portion that includes 41) is disposed in the second indoor-side pipe (the portion that includes 41 is present in each indoor-side pipe; see at least column 5, lines 7-19).
However, Shin may not explicitly disclose wherein the installation level of the second indoor unit is lower than an installation level of the first indoor unit.
On the other hand, Nakatsu, directed to an air conditioning system, discloses an indoor unit (30 of 1B or 1C) with an installation level lower than an installation level of another of an indoor unit (30 of 1A; see at least figure 1).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that both Shin and Nakatsu disclose a plurality of indoor units (20 in Shin, 30 in Nakatsu) that are used for providing HVAC functions within an enclosure (see figure 1 of both Shin and Nakatsu). Shin discloses side-by-side, parallel configurations for the indoor units, and Nakatsu discloses a vertical, parallel configuration thereof. As per (2), one of ordinary skill in the art would recognize that the plurality of indoor units may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Shin and to have modified them with the teachings of Nakatsu, by having the trap portion having the installation level of the second indoor unit be lower than an installation level of the first indoor unit, as a matter of trying a finite number of predictable solutions, further in order to provide HVAC functions to a multi-story building, as similarly suggested by Nakatsu, without yielding unpredictable results.

Response to Arguments
Applicant’s arguments, see pages 11-12 of the Remarks, filed on May 11, 2021, with respect to the rejection(s) of claim(s) 11-12 and 15-17 under § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further new prior art teachings which render the claims prima facie obvious regarding the subject matter of the outdoor unit pressure reducing valve.
In essence, the new prior art reference of Setoguchi is deemed to cure the deficiencies of Shin to arrive at the claimed invention, as outlined hereinabove. Thus, applicant’s arguments regarding the anticipatory analysis under Shin are no longer applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/            Examiner, Art Unit 3763              

/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).
        2 See MPEP § 2143.
        3 The recitation of “a plurality of the branch portions” in claim 15 will be construed as having antecedent basis given the recitation of “a branch portion” in claim 11.